FebPUaFy 3, 15550

Eon. James A. Gee, President
East Texas State Teaohers College
Comeroe,  Texas                Opinion No. V-996
                                       Re: Applicability of H.B.
                                           6, Aots 51st Leg.,
                                           B.S. 1949, to East
                                           Texas State Teaohers
Dear Sir:                                  College.
             Your request   for   an opinion   reads in part    as
follows:
             "The Mayor of the City of Commeroe,
      Texas, has stated,     la effect,  that under
      the p~ovlalons     pi House Bill 6, Acts 51at
      Legislature,     1949, the oontraot entered Ln-
      to betveen the State Normal Board of Regents
      and the City of Commerce on 27 August 1917
      Ag!ya;i    ;;;;h   Is enclosed herewith) is now
                       . The positlou   of the Mayor Is
      further believed     to be that the East Texas
      State TeacheFs College is now obligated       and
      required to pay the City of Commerce for
      water."
             Your request   presents     the following   questions:
      1. Is House Bill 6 of the 51st Legislature unoonstl-
tutlonal   insofar as It mlates to the oontraot between
East Texas State Teaohers College and the City of Com-
merce with respect to supplying water to the College?
        2. Does House Bill 6 ennui the provisions of the
oontraot heretofore    entered Into between Beet Texas State
;;;;?~a     College and the City of Commerce on August 27,

              Howe Bill IVo. 6, Acts 51at Leg., B.S.         1949,
ch.256,     p.473, reads In part as follows:
           ‘AH ACT authoplzing aud empowering the
      Board of Regents of the Texas State Teacheps
540
Hon. James A. Gee, President,       page 2 (V-996)


      Colleges to oontraot with certain municlpal-
      itles fop water and other utility    services
      at Boptb Texas State Teachers College;     re-
      pealing all lava, oontraota and agreements
      In oonfliat herewith;  and deolariug    an emep-
      gent y .
      "BE ITBIiACTEDBYTRELB(PISLATUREOFTRE
      STATE OF TEXAS:
             "Seotlon 1. The Board of Regents of the
      Texas State Teaohepa Colleges is hereby auth-
      orized and empowered to contract with the
      City of Denton, Texas fop the furulahing of
      water and other utility        aervlces   to the Rorth
      Texas State Teachers College.           The said BoaM
      of Regents shall l.lkevlae be authorized and
      empowered to'ooutract        with any other city OP
      muulolpelity     In which there 1s loaated any of
      the other state teaohers colleges          for the
      furulahlng    of,vater,    lights,   sewerage OP
      other Utility     services    mqulred by said ln-
      stltutlona.
            "Sec. 2.  The rates to be oharged the
      North Texas State Teaohem College at Denton,
      Texas, and any other college    uudep this Act,
      shall not exceed those regularly    established,
      published and declared pates for almllar cus-
      tomers, OP if there be no similar oustomeps,
      the pates to be charged shall be those eatab-
      llahed by the said city of Denton OP other
      city oonoerned reapeotively,    fop CoUtmePOial
      users; provided the city of Denton, OF other
      olty Concerned, may make such adjustments,
      discounts,  and apeolal rates as the govern-
      ing authoplties  of said oity of Denton, OF
      other city conowned,    may see fit to ppovlde
      for said North Texas State Teachers College,
      OP any other college   under this Act.
            "Sec. 3.  The provlslona   of any former
      Act of the Legislature,   Special OF GenePal
      Law, contract OP agreement relating    to the
      furnishing  of water at the Blorth Texas State
      Teachers College,   OF at any other State
      Teachers College,   are &aoh and severally
      repealed by the passage of this Aot to the
Eon. James   A.   Gee, President,     page 3     (V-g%)


     extent of any conflict    between said laws,
     0 ontpac ta and agreements and the provisions
     of this Act, and it la apeci.floally     declap-
     ed to be the Intention of the Legislature,
     by the passage of this Act, to authorize and
     empower the said Colleges to oontraot and
     pay fop water and other utility     services
     used by them, notwithstanding     any prior act
     of agreement by vhloh water was to be fur-
     nished said lnstltutlona     free of charge by
     the munloipal authority wherein said college
     is located.
            “Sec. 4.   The fact that the demands for
     water at the North Texas State Teachers Col-
     lege and any other college      under this Act
     h&we rapidly lnoreaaed and have placed an un-
     due burden on the oltiea     to such an extent
     that said cities     cannot continue to furnish
     water without charging said colleges       for
     same; the fact that the original      agreements
     for the furnishing     of water to said colleges
     by the cities    concerned did not contemplate
     the furnishing    of free water for dormitories,
     athletic    and reoreatlonel  g~ouncls and areas
     used oommerclally by said oolleges;       the neo-
     esalty for pepml.ssivelegislation      to allow
     payment before the advent of summer and an-
     other serious water crisis      at the said col-
     lege create an emergency . . .n
          Section     35 of Artlole     III    of the Constitution
of Texas provides:
            “No bill  . . . shall contain more than
     one subject,    which shall be expressed In its
     title.    But If any subject shall be embrao-
     ed In an act, vhloh shall not be expressed
     In the title,    such act shall be void only as
     to so much thereof,    as shall not be so ex-
     pressed."
           The caption of House Bill 6 only authorizes
 the Board of Regents OS the Texas State Teaohers Col-
 leges to contract with eertaln munloipalitiea    for water
 and other ut!$tg    services  "at North Texas State Teaoh-
                  On the other hand the body of tne AOI;
-con a ns certain provisions    vhi& purport to authorize
 the Board to contract with other municipalities     on
542
  Hon. James A. Gee, President,    page 4    (V-996)


  behalf of any of the other state teachers colleges      with
  referenoe   to the furuishlug   of like services,  and to re-
  peal existing   contracts  between cities   and such other
  State Teaohera Colleges.      The subjeot of these partlcu-
  lar provisions   Is not expressed In the title.
             As a geneP81 rule,   a title   should be neither




           In view of the fact that the title       of House
 Bill 6 Is restploted   to the subject of contracting      SOP
 water and other utlllt     servlcea    “at Bopth Texas State
 Teachers College” and Krepealing of all lava, contreats
 and agreements in conflict     thepevlth,”   it IS OUF opin-
 ion that those provisions    in the body of the Bill ~vhloh
 purport to authorize the Board of Regents of Texas State
 Teachers Collenea to contrect     in like maD,ect for anv of
 the other state teaohkra colleges       and to &peal all ?o&
 mer laws, oontpaots OP agreements in oonfllct       therewith
 are unoonstltutlonal.   Tex. Conat. Art. III, Seo.35.
            From the above It follows,   and you are so edvis-
 ed, that House Bill 6 has no applioatlon    to East Texas
 State Teachers College,  nor la it to be oonstrued as re-
 pealing OP ebrogatlng any existing    laws, contreats or
 agreements relating  to the furnishing   of water to such
 c allege .
                           SUMMARY
            maofar as Howe Bill 6, Aots 51st Leg.,
       R.S. 1949, oh.; 256, p. 473, pworta     to can-
       cel en exia@ng oontraot between East Texas
       Stat8 Teaohers College and the City of Com-
       merae with reference  to the furnishing   of
Hon. James A. Gee, President,   Page 5    (V-996)


     free water to the oollege,  it is unconstltu-
     tlonal inasmuch 88 auoh portions of the Aot
     are not embreoed within the Title.   Tex.
     Coust. Art. III, Seo.35.
                                    Yours very truly,
                                       PRICE DANIEL
APPROVED:                            Attorney General
J. C. Davis, Jr.
County Affairs Division
Charles D. Mathews                       Cheater E. Olliaon
Executive Assistant                               Assistant
CEO:bh:mv